IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30396
                          Summary Calendar


ANTHONY G. KEKO,

                                         Plaintiff-Appellee,

versus

I. F. HINGLE ET AL.,

                                         Defendants,

SADIE WILLIAMS GUEY,
                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 98-CV-2189-C
                         --------------------
                           January 12, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant Sadie Williams Guey appeals the district court’s

denial of her Fed. R. Civ. P. 12(b)(6) motion to dismiss the

complaint on the ground of qualified immunity.    We have

jurisdiction to review the denial under the collateral-order

doctrine.   See Morin v. Caire, 77 F.3d 116, 119 (5th Cir. 1996).

Review is de novo, and is limited to the allegations of the

plaintiff’s complaint.   Morin, 77 F.3d at 120.

     Based on the allegations in the complaint, the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-30396
                                  -2-

court did not err in concluding that Guey, an investigator for

the Plaquemines Parish Sheriff’s Office, is not entitled to

absolute or qualified immunity from liability in connection with

the investigation of plaintiff for the murder of plaintiff’s

wife.    Guey does not enjoy absolute immunity for her

investigatory activities.     See Kerr v. Lyford, 171 F.3d 330, 338

(5th Cir. 1999).    To determine whether Guey is entitled to

qualified immunity, this court follows a two-step process.

Morin, 77 F.3d at 120 (footnotes omitted).    First, we examine the

complaint to determine whether plaintiff has alleged that Guey

violated his clearly established constitutional rights.        If so,

we consider whether Guey’s conduct was reasonable.       Id.

     Taking the allegations of the complaint as true, Keko has

alleged an objectively unreasonable violation of his clearly

established Fourth Amendment rights sufficient to withstand a

motion to dismiss.     See Hale v. Fish, 899 F.2d 390, 402 (5th Cir.

1990).    Further, Keko has sufficiently stated a cause of action

for malicious prosecution under 42 U.S.C. § 1983 stemming from

the violation of his Fourth Amendment rights.     See, e.g., Kerr v.

Lyford, 171 F.3d 330, 339 (5th Cir. 1999).    Because the

allegations are sufficient to assert a constitutional violation

and plaintiff has alleged that defendants acted in concert and

deliberately in violating his rights, the allegations are

sufficient to state a cause of action for conspiracy under 42

U.S.C. § 1985.     See Cinel v. Connick, 15 F.3d 1338, 1343 (5th

Cir. 1994).

     Because the district court did not err in concluding that
                            No. 99-30396
                                 -3-

plaintiff has alleged a viable federal claim, it follows that it

was not error for the district court to deny Guey’s motion to

dismiss the state-law claims for lack of a viable federal claim.

Because the allegations of the complaint are sufficient to state

a claim under § 1983, the district court did not abuse its

discretion by not requiring plaintiff to file a reply to Guey’s

qualified-immunity defense.     See Morin, 77 F.3d at 121.

     Guey’s argument that the plaintiff’s claims are time-barred

is not reviewable in this appeal because that issue is not

inextricably intertwined or necessary to resolution of the

qualified-immunity issue.     See Cantu v. Rocha, 77 F.3d 795, 805

(5th Cir. 1996).

     AFFIRMED.